Citation Nr: 1210248	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  95-09 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to a total disability rating due to individual employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse. 




ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 1993 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which, in pertinent part, denied entitlement to service connection for a low back disability and TDIU.  

In October 1999, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The appeal was previously remanded by the Board in July 1997, January 2000, January 2004, and June 2006.  In September 2008, the Board denied the claims for entitlement to service connection for a low back disability and TDIU.  The Veteran appealed the denial to the Court of Appeals for Veterans Claims (Court).   In September 2009, the Court granted a Joint Motion for Remand (JMR) filed by the parties, and vacated and remanded the Board's September 2008 decision.  The appeal was returned to the Board and in June 2010 the Board remanded the matter for further development in accordance with the JMR.

In March 2011, the Veteran filed claims for entitlement to service connection for prostate cancer and diabetic neuropathy and a claim to reopen service connection for posttraumatic stress disorder.  He also initiated claims for an increased rating for pes planus and retroactive payments under 38 C.F.R. § 3.816 (Nehmer Court Orders).  These issues have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO in North Little Rock, Arkansas.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that an additional remand is necessary to comply with the June 2010 remand orders of the Board and the September 2009 JMR. Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).

The parties agreed in the September 2009 JMR that the VA should make additional attempts to obtain corroborating records of the Veteran's reported in-service motor vehicle accident in order to comply with the duty to assist.  The Board specified in the June 2010 remand that the Agency of Original Jurisdiction (AOJ) should request any military police reports, morning reports, and unit records that would pertain to the Veteran's reported truck accident that occurred between the fall of 1968 and the spring of 1969 in Vietnam.  In response to the Board's remand orders, the RO contacted the NPRC in September 2010 and asked for copies of any morning reports from the Veteran's unit, the 218th CC & S, and the US Army Depot in Long Binh, Vietnam for the period between September 1968 and May 1969.  The NPRC responded in February 2011 that they were unable to locate any records for the unit and location. 

Although the RO requested morning reports from the NPRC, there is no indication that attempts were made to obtain military police reports or unit records.  The September 2009 JMR and June 2010 Board remand specifically identified these records as part of VA's duty to assist, and another remand is therefore necessary to ensure compliance. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC and/or any other appropriate facilities and request the following types of records pertaining to the Veteran's reported motor vehicle accident that occurred between September 1968 and May 1969 in Vietnam:

a)  military police records; 

b)  unit records of the 218th CC & S and any other units the Veteran served with at the US Army Depot in Long Binh; and,

c)  any other records that might pertain to the reported in-service motor vehicle accident. 

All efforts to obtain the records listed above must be documented in the claims file.  If any records are not available, the AOJ should prepare a memorandum citing the specific steps that were taken to obtain the records.  

2.  Readjudicate the claims on appeal.  If the benefits sought are not fully granted, return the case to the Board if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark W. Greenstreet
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


